                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES

 v.                                                    Case No. 8:18-cr-00146-GJH-1

 DESSALINES BATTLE,
        Defendant.

                                      STATUS REPORT

        Dessalines Battle, by and through undersigned counsel and pursuant to the Court’s

Order, hereby submits this Status Report. Counsel states as follows:

       1.      During a status conference call on December 11, 2019, the Court ordered that a

Status Report be prepared and submitted by January 8, 2020 indicating whether Mr. Battle would

seek to withdraw his guilty plea in the above-captioned matter.

       2.      Undersigned counsel and government counsel have had productive discussions

regarding a possible resolution of the issues that would avoid litigation of a motion to withdraw

Mr. Battle’s guilty plea.

       3.      Counsel and Mr. Battle are still assessing the issue and anticipate coming to a

decision shortly.

       4.      Counsel therefore requests, and the government does not oppose, an extension of

the deadline for informing the Court as to whether Mr. Battle will seek to withdraw his guilty

plea to January 22, 2020.
                                                     Respectfully submitted,


                                                                     /s/
                                                     David Benowitz
                                                     Counsel for Dessalines Battle
                                                     Price Benowitz LLP
                                                     409 7th Street, NW
                                                     Suite 200
                                                     Washington, DC 20004
                                                     Office: 202.417.6000
                                                     Direct: 202.271.5249
                                                     Fax: 202.664.1331
                                                     David@PriceBenowitz.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of January 2020, I caused a true and correct copy of
the foregoing Status Report to be delivered via CM/ECF to Assistant United States Attorneys
Dwight Draughon and David Salem, United States Attorney’s Office,


                                                     ___________/s/__________________
                                                     David Benowitz




                                                 2
